Barrett, J. :
I concur here with Mr. Justice Rumsey. There is no question of the sufficiency of the statement; and a discussion upon that, head is foreign to the real issues. The complaint proceeds wholly upon two charges: First, that the statements made in the confession were, as matter of fact, false and untrue, and were so made for the purpose of ■ hindering, delaying and defrauding plaintiffs in the collection of their demand. Second, that the sum for which the judgment was confessed was not in fact due. In other words, the action proceeded upon the specific charge that the judgment was “ fraudulently confessed.” There is no suggestion anywhere in the case of an attack upon the confession because of insufficiency in the statement.
Whether we treat the facts proved as evidencing a loan of money by the retiring partner to the new firm, or as a deposit, the substantial fact is that the amount for which the judgment was confessed was honestly due: And it is hypercritical to dwell upon the legal *355characterization of the transaction. It.certainly cannot with justice be asserted that a statement which erred, if at all, in the legal effect of undoubted facts was false and fraudulent. That would be to confuse inaccuracy of definition or insufficiency of detail with untruth. ■
There can be no doubt, treating this case secundem allegata et probata, that the judgment was wrong and should be reversed.